Citation Nr: 0506835	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-18 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for 
residuals of a right knee injury with degenerative joint 
disease and limitation of motion.  

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee instability, status post arthrotomy with 
ligament repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
July 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 10 percent rating for residuals of a right knee 
injury with degenerative joint disease, status post 
arthrotomy.  

Although a May 2003 rating decision recharactererized the 
disability as residuals of a right knee injury with 
degenerative joint disease and limitation of motion and 
granted a separate 10 percent rating for right knee 
instability, status post arthrotomy with ligament repair from 
October 9, 2001, the claims for ratings in excess of 
10 percent for both disabilities remain before the Board 
because the veteran is presumed to seek the maximum benefit 
allowed by law or regulations, where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

As requested by the veteran's representative in a February 
2005 lay statement, a remand is necessary to obtain a current 
VA knee examination for the veteran to determine the current 
severity of his service-connected residuals of a right knee 
injury with degenerative joint disease and limitation of 
motion and of his service-connected right knee instability, 
status post arthrotomy with ligament repair.  See 38 U.S.C.A. 
§ 5103A (West 2002); Charles v. Principi, 16 Vet. App. 370, 
375 (2002).  Reexamination will be requested whenever VA 
determines there is a need to verify the current severity of 
a disability.  See 38 C.F.R. § 3.327 (2004); also see 
38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (2004).  To constitute a 
useful and pertinent rating tool, a rating examination must 
be sufficiently contemporaneous to allow the adjudicator to 
make an informed decision regarding the veteran's current 
level of impairment.  Caffrey v. Brown, 6 Vet. App. 377, 379 
(1994).  In this case, the last VA joints examination took 
place almost three years ago, in May 2002, and the claims 
folder was not available for that examiner's review.  
Therefore, a remand is necessary to schedule new VA knee 
examination for the veteran.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claims, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claims.  VAOPGCPREC 1-2004 (February 24, 
2004).  

The case is remanded to the RO for the following action:  

1.  Contact the appropriate VA medical 
facility to schedule a knee examination 
for the veteran.  Failure of the veteran 
to report for a scheduled examination 
without good cause could result in denial 
of the claims.  38 C.F.R. § 3.655 (2004).  
The claims file should be made available 
to and reviewed by the examiner prior to 
the examination.  

The VA knee examiner should conduct any 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
service-connected residuals of a right 
knee injury with degenerative joint 
disease and limitation of motion and of 
service-connected right knee instability, 
status post arthrotomy with ligament 
repair on the veteran's ordinary 
activity, including employment as a 
chiropractor; ii) whether the veteran's 
service-connected residuals of a right 
knee injury with degenerative joint 
disease and limitation of motion and 
service-connected right knee instability, 
status post arthrotomy with ligament 
repair could significantly limit 
functional ability during flare-ups or on 
extended use of the right knee; iii) loss 
of ranges of motion of the right knee 
portrayed in degrees, including 
additional ranges of motion loss due to 
pain on use or during flare-ups; and iv) 
if present in the right knee, note 
crepitation, less or more movement than 
normal, weakened movement, excess 
fatigability, incoordination and impaired 
ability to execute skilled movement 
smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, 
and interference with sitting, standing, 
and weight-bearing.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO should readjudicate the claims 
of entitlement to a rating in excess of 
10 percent for residuals of a right knee 
injury with degenerative joint disease 
and limitation of motion and of 
entitlement to an initial rating in 
excess of 10 percent for right knee 
instability, status post arthrotomy with 
ligament repair based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claims remain in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claims.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, if appropriate, the claims should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




